Gehl, J.
(on motion for rehearing). Only one of the matters presented by the respondent Insurance Company requires further treatment. It is contended that we were in error in holding that because the relationship of principal and agent existed between French and Perry, the insurer is liable to plaintiff regardless of what might be found on the issue of co-operation. Respondent urges that whether or not Perry was acting as the agent of French, he was also an additional assured within the meaning of the terms of the policy, and as such bound by all of its terms including that which requires his co-operation in the defense of the action, particularly that which imposes upon him the duty, upon the company’s request, to attend the trial. Because under the circumstances it was unnecessary to pass upon that issue we *661withdraw what we said with respect thereto and leave the question undecided. That does not affect the result, however.
We adhere to what we said in our original opinion, that whether there had been a lack of co-operation on the part of Perry was a matter of fact to be determined by the jury. No request was made at the time of the trial that the issue be submitted. Respondent is in no position to raise the point here for the first time. Gokey v. Electric Household Utilities Corp. (1942), 241 Wis. 385, 6 N. W. (2d) 189; Thomas v. Tesch (1954), 268 Wis. 338, 67 N. W. (2d) 367, 68 N. W. (2d) 457.
This is not a case for the application of sec. 270.28, Stats., which provides that:
“When some contraverted matter of fact not brought to the attention of the trial court but essential to sustain the judgment is omitted from the verdict, such matter of fact shall be deemed determined by the court in conformity with its judgment. . . .”
The statute is not applicable for two reasons: First, the matter was brought to the attention of the trial court on respondent’s motion for a directed verdict, and second, the issue may not be deemed to have been determined by the court because in the memorandum opinion of the judge filed on motions after verdict he says in express terms that in his view of the case he considered it unnecessary to consider the question of the liability of the insurer as it may have been affected by the alleged failure of co-operation on the part of Perry.
By the Court.- — Motion for rehearing is denied, without costs.